Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
1.	The application of Lin et al. for the "METHOD AND APPARATUS FOR UE POWER SAVING IN RRC_IDLE/INACTIVE STATE" filed 10/05/2020 has been examined.  This application Claims Priority from Provisional Application 62912379, filed 10/08/2019, and  
Claims Priority from Provisional Application 62980617, filed 02/24/2020.  Claims 1-20 are pending in the present application. 

2.         The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks TM, and other legal symbols @, where required, and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the'' and “said'' within each
claim).  Minor typographical errors could render a Patent unenforceable and so the applicant is
strongly encouraged to aid in this endeavor.

	Claim Objections
3.       Claims 1-14 are objected to because of the following informalities: The claim recites the clause with the optional language “configured to”.   In order to present the claim in a better form and to describe a positive or require steps/function to be performing (i.e. using the claim language that does not suggest or make optionally but required steps to be performed), applicant is suggested to revise the claim language such that the steps/functions, which follows “configured to”, to be performed are required (not optional). Appropriate correction is required.

4.       Claims 15-20 are objected to because of the following informalities:  Claims 14-20 discloses different steps of a method for “receiving”, “determining, but fails to indicate the device actually performing each of the steps.  It is not clear which entity performs the above functions.  The claims should be redrafted to positively recite the method and system of a device carrying out each of the steps. Appropriate correction is required.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
Invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having ordinary
skill in the art to which the claimed invention pertains. Patentability shall not be negated by the
manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.


6.      This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

7.         Claims 1, 5-8, 12-15, 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liu et al. (US#10,834,699) in view of Jung et al. (US#10,560,901).
Regarding claims 1, 8, the references disclose a novel system and apparatus for power saving operation in an RRC_idle/inactive state of the UE/BS, according to the essential features of the claims.  Liu et al. (US#10,834,699) discloses a user equipment (UE)/Base Station (BS) comprising: a transceiver configured to receive/transmit: a configuration for a number of reference signal (RS) resource sets, wherein: the number of RS resource sets include a number of RS resources (see Fig. 1; Col. 12, line 43 to Col. 13, line 32: receiving device e.g., a UE 115, which may be an example of a mmW receiving device may try multiple receive beams when receiving various signals from the base station 105, such as synchronization signals, reference signals, beam selection signals, or other control signals), and the number of RS resource sets are associated with respective spatial parameters (Fig. 1; Col. 15, lines 34-48: In MIMO systems, a wireless communications resource may refer to a combination of a radio frequency spectrum resource, a time resource, and a spatial resource e.g., spatial layers, and the use of multiple spatial layers may further increase the data rate for communications with a UE 115), a configuration for a paging occasion (PO) over slots in time, wherein: the PO includes a number of physical downlink control channel (PDCCH) reception/transmission occasions, and the number of PDCCH reception/transmission occasions are associated with respective spatial parameters for PDCCH receptions/transmission (Col.1, line 59 to Col. 2, line 27: a UE may periodically monitor for paging messages transmitted from the base station during paging occasions (POs). A PO may be a transmission time interval (TTI) (such as a subframe) where a downlink channel, such as a physical downlink control channel (PDCCH) or physical downlink shared channel (PDSCH), carries the paging message), an indication for activation or deactivation of one or more of the number of RS resources from the number of RS resource sets, and the one or more RS resources from the number of RS resource sets when the indication is for activation (Fig. 1; Col. 13, line 65 to Col. 14, line 12 and Col. 15, lines 9-19; Col. 16, line 66 to Col. 17, line 27: the paging message may carry an indication of the change in system information and may also indicate that paging information is available for one or more UE’s); and a processor operably connected to the transceiver, the processor configured to determine a PDCCH reception/transmission occasion from the number of PDCCH reception/transmission occasions, wherein the PDCCH reception/transmission occasion has a same spatial parameter as a RS resource set from the number of RS resource sets (see Fig. 2; Col. 7, lines 32-42 & Col. 17, lines 41-56).
Liu does not specifically disclose wherein the PDCCH reception/transmission occasion has a same spatial parameter as a RS resource set from the number of RS resource sets.  However, Jung et al. (US#10,560,901) from the same or similar field of endeavor teaches in Fig. 1 a block diagram illustrated a system 100, in which the UE transmits/receives the UL Col. 9, line 13 to Col. 10, line 14: the same DL RS is used as spatial source RS).  
Regarding claims 5, 12, the reference further teaches wherein slots for reception/ transmission of the number of RS resource sets, wherein the slots for reception/transmission of the number of RS resource sets are before the slots of the PO, or a slot for reception/ transmission of a RS resource set from the number of RS resource sets, wherein the slot for reception/transmission of the RS resource set is before a slot for a PDCCH reception/ transmission occasion included in the PO (Liu et al.: Figs. 3-6; Col. 19, line 41 to Col. 23, line 23: the paging messages may be sent during paging occasions (POs) of a downlink control channel. The downlink control channel may be a physical downlink control channel (PDCCH) or a narrowband (NB)-PDCCH)).
Regarding claims 6, 13, the reference further teach wherein a Slot for the PO based on an identity of the UE, and an identity of an RS resource based on the identity of the UE; and the transceiver is further configured to receive/transmit the RS resource with the identity from any of the number of RS resource sets (Liu et al.: Figs. 3-6; Col. 19, line 41 to Col. 23, line 23).
Regarding claims 7, 14, the reference further teach wherein for the one or more RS resources of at least one of the number of RS resource sets, a resource allocation in a time domain and in a frequency domain to include: different symbols in the time domain and same resource blocks (RBs) in the frequency domain, same symbols in the time domain and different RBs in the frequency domain, or same symbols in the time domain and different sub-carriers of same RBs in the frequency domain (Liu et al.: Figs. 3-6; Col. 19, line 41 to Col. 23, line 23).

One skilled in the art would have recognized the need for effectively and efficiently facilitating power saving operation in an RRC_idle/inactive state of the UE/BS, and would have applied Jung’s power control for grant-free uplink transmission into Liu’s fallback mode for wake-up signal (WUS) receivers.  Therefore, It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to apply Jung’s method and apparatus having power control for grant-free UL transmission into Liu’s fallback mode for wake up signal receivers with the motivation being to provide a method and system for UE power saving operation in RRC_idle/inactive state.
Allowable Subject Matter
8.	Claims 2-4, 9-11, 16-17 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9.        The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein a PDCCH that provides a downlink control information (DCI) format with cyclic redundancy check (CRC) bits scrambled by a paging radio network temporary identifier (P-RNTI) wherein the DCI format includes the indication, a physical downlink shared channel (PDSCH) that provides a system information block (SIB) wherein the SIB includes the indication, a physical broadcast channel (PBCH) that provides a master information block (MIB) wherein the MIB includes the indication, or a PDSCH that provides a release for a radio resource control (RRC) connection wherein the release includes the indication; wherein determining presence or absence of reception for the one or more RS resources when the indication is for activation of the one or more RS resources, and reception of a PDCCH, in a PDCCH reception occasion included in the PO when there is presence of reception for the one or more RS resources, wherein the PDCCH provides a downlink control information (DCI) format with cyclic redundancy check (CRC) bits scrambled by a paging radio network temporary identifier (P-RNTI); and the transceiver is further configured to receive the PDCCH based on the determination for reception of the PDCCH; wherein a physical downlink shared channel (PDSCH) that provides a system information block (SIB), wherein the SIB includes the configuration for the number of RS resource sets, or a PDSCH that provides a release for a radio resource control (RRC) connection wherein the release includes the indication, wherein: the RS resources in the RS resource set are:
a tracking reference signal (TRS), or a channel state information reference signal (CSI-RS); and
a number of antenna ports for the CSI-RS is one, as specifically recited in the claims.  
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Venkataraman et al. (US#2021/0051530) is cited to show 5G NR voice call EPS 
The Yao et al. (US#2021/0022024) shows apparatus system and method to collect or generate network function performance measurements for a service producer of a 3rd GPP 5G management service..
The Choi et al. (US#9,888,419) shows method and devices for performing  fast fallback in wireless access system supporting millimeter waves (mmwave).
The Youn et al. (US#10,524,166) shows method for interworking between network in wireless communication system and apparatus therefor.
The Huang-Fu et al. (US#10,178,585) shows enhanced multimedia call control in next generation mobile communication systems.
The Chong et al. (US#2020/0275332) shows network handover method and session management network element.
The Yuan et al. (US#11,089,521) shows network fallback and fast return.
The Zhu et al. (US#11,026,129) system and method for returning to 5G after fallback.
The Zhu et al. (US#2021/0258835) system and method for returning to 5G after fallback.

11.	Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the 
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.
Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1,75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced."

     
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sefcheck Gregory, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

13.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-

Mphan
01/19/2022  
/MAN U PHAN/Primary Examiner, Art Unit 2477